Exhibit 10.6.5

 

 

 

 

 

 

 

 

 

CARDINAL HEALTH

DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

 

 

 

 

 

Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS AND GENERAL PROVISIONS    1

ARTICLE II

   ELIGIBILITY AND PARTICIPATION    6

ARTICLE III

   DEFERRED COMPENSATION AND MATCHING CREDITS    7

ARTICLE IV

   VESTING    12

ARTICLE V

   DISTRIBUTION OF BENEFITS    13

ARTICLE VI

   PLAN ADMINISTRATION    17

ARTICLE VII

   AMENDMENT AND TERMINATION    19

ARTICLE VIII

   MISCELLANEOUS PROVISIONS    20

 

i



--------------------------------------------------------------------------------

CARDINAL HEALTH

DEFERRED COMPENSATION PLAN

The Cardinal Health Deferred Compensation Plan (the “Plan”) is hereby amended
and restated effective as of January 1, 2009 by Cardinal Health, Inc., an Ohio
corporation (the “Company”), for the benefit of members of the Board of
Directors of the Company and a select group of the management and highly
compensated employees of the Company and of its affiliated entities which
participate in this Plan with the consent of the Company.

Background Information

A. The Company desires to continue to maintain the Plan in order to provide its
Directors and certain of its highly compensated and management employees with
the opportunity to defer a portion of the base salary, bonuses and other cash
compensation otherwise payable to them.

B. The Company intends for the Plan to continue to be an unfunded, nonqualified
deferred compensation arrangement as provided under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and to satisfy the
requirements of a “top hat” plan thereunder and under Labor Reg. Sec.
2520.104-23.

C. This amended and restated Plan is intended to comply with the requirements of
The American Jobs Creation Act of 2004 (“AJCA”), Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), and final regulations and other
rulings issued by the Internal Revenue Service (“IRS”) thereunder.

ARTICLE I

DEFINITIONS AND GENERAL PROVISIONS

1.1 Definitions. Unless the context requires otherwise, the terms defined in
this Article shall have the meanings set forth below unless the context clearly
requires another meaning. When the defined meaning is intended, the term is
capitalized:

(a) Account. The bookkeeping account described in Section 3.6 under which
benefits and earnings are credited on behalf of a Participant.

(b) Administrative Committee. The Financial Benefit Plans Committee or such
other committee of at least three persons appointed by the Human Resources and
Compensation Committee of the Board to oversee the administration of the Plan.

(c) Beneficiary. The person(s) entitled to receive any distribution hereunder
upon the death of a Participant. The Beneficiary for benefits payable under this
Plan shall be the beneficiary designated by the Participant in accordance with
procedures established by the Administrative Committee as of the Participant’s
date of death, or, in the absence of any such designation, the Participant’s
estate.



--------------------------------------------------------------------------------

(d) Board. The Board of Directors of the Company.

(e) Change of Control. For purposes of the Plan, a Change of Control means:

A. the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25 percent or more of either
(i) the then outstanding Shares of the Company (the “Outstanding Shares”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
Subsection A, the following acquisitions shall not constitute a Change of
Control: (I) any acquisition directly from the Company or any corporation
controlled by the Company, (II) any acquisition by the Company or any
corporation controlled by the Company, (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (IV) any acquisition by any
corporation that is a Non-Control Acquisition (as defined in Subsection C of
this Section); or

B. individuals who, as of July 1, 1997, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to July 1,
1997, whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the Directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

C. consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless, such Business Combination is a Non-Control
Acquisition. A “Non-Control Acquisition” shall mean a Business Combination
where: (i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50 percent of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the

 

2



--------------------------------------------------------------------------------

same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Shares and Outstanding Voting Securities, as the
case may be, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination (including any
ownership that existed in the Company or the company being acquired, if any),
and (iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

D. approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(f) Code. The Internal Revenue Code of 1986, as amended from time to time.

(g) Committee. The Human Resources and Compensation Committee of the Board.

(h) Company. Cardinal Health, Inc.

(i) Compensation. Amounts paid or payable by the Company to an Eligible Employee
for a Plan Year which are includable in income for federal tax purposes,
including base salary and variable compensation in the form of commissions
and/or bonuses (except as otherwise provided herein). In addition, cash
dividend-equivalent payments under restricted share unit award agreements
(“RSUs”) may also be deferred hereunder by Eligible Employees who are Reporting
Persons in accordance with procedures established from time to time by the
Committee and that comply with Code Section 409A. Notwithstanding the foregoing,
the following amounts are excluded from Compensation: (i) other cash or non-cash
compensation, expense reimbursements or other benefits or contributions by the
Company to any other employee benefit plan, other than pre-tax salary deferrals
into the Qualified Plan or any Code Section 125 plan sponsored by the Company or
any of its affiliates; (ii) any bonus payment if such bonus payment is wholly or
partially payable without regard to the attainment of a Performance-Based goal
(i.e., guaranteed); (iii) amounts realized (A) from the exercise of a stock
option, (B) when restricted stock (or property) held by a Participant either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture, (C) when the Shares underlying RSUs are payable to a Participant, or
(D) from the sale, exchange or other disposition of stock acquired under a
qualified stock option; and (iv) any amounts that are required to be withheld
from a Participant’s wages from the Company pursuant to Code Section 3102 to
satisfy the Participant’s tax obligations under Code Section 3101. With respect
to Directors, “Compensation” means any and all fees paid for service as a member
of the Board, including fees for attendance at meetings or committee meetings,
and cash dividend-equivalent payments under deferred settlement RSUs.

 

3



--------------------------------------------------------------------------------

(j) Director. A member of the Board of Directors of the Company who is not also
an Eligible Employee.

(k) Distribution Options. A single lump sum or annual installment payments over
a period of five or ten years. The standard form of distribution shall be a
single lump sum payment unless otherwise elected by a Participant in accordance
with the terms of the Plan or as determined by the Company to the extent
permitted by Code Section 409A and regulations thereunder.

(l) Effective Date. January 1, 2009, the date this amendment and restatement of
the Plan is effective.

(m) Eligible Employee. Any individual who is (i) an employee who is a Reporting
Person or (ii) (A) among a select group of management or highly compensated
employees (within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA), and (B) designated by the Company as eligible to make Compensation
deferral contributions under Article II of the Plan in accordance with
eligibility criteria established from time to time by the Administrative
Committee, the Policy Committee, the Committee or the Board.

(n) Employer. The Company and any affiliate thereof or successor thereto which
adopts and participates in the Plan. Any affiliate that has U.S. employees and
is a member of a controlled group of corporations or other business entities
within the meaning of Code Sections 414(b) and (c) that includes Cardinal
Health, Inc. shall participate in the Plan. Such participation in the Plan shall
continue only so long as the affiliate remains a member of a controlled group of
corporations or other business entities within the meaning of Code Sections
414(b) and (c) that includes Cardinal Health, Inc.

(o) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(p) Participant. Any Director or any Eligible Employee who meets the eligibility
requirements for participation in the Plan as set forth in Article II and who
earns benefits under the Plan.

(q) Performance-Based. A bonus or other payment of Compensation is
Performance-Based if the amount of the payment or the entitlement thereto is
contingent on the satisfaction of organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months. The
organizational or individual performance criteria shall be established in
writing no later than 90 days after the beginning of the period of service to
which the criteria relate, and the outcome must be substantially uncertain at
the time the criteria are established. Notwithstanding the above, a
Performance-Based Bonus may be based on subjective performance criteria,
provided that:

A. The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and

 

4



--------------------------------------------------------------------------------

B. the determination that any subjective performance criteria have been met is
not be made by the Participant or a family member of the Participant (as defined
in Code Section 267(c)(4) applied as if the family of an individual includes the
spouse of any member of the family), or a person under the effective control of
the Participant or such a family member, and no amount of the Compensation of
the person making such determination is effectively controlled in whole or in
part by the Participant or such a family member.

(r) Plan. The Cardinal Health Deferred Compensation Plan, as set forth herein,
and as such Plan may be amended from time to time hereafter.

(s) Plan Year. The fiscal year of the Plan, which is the 12 consecutive month
period beginning January 1 and ending December 31.

(t) Policy Committee. The Benefits Policy Committee of the Company.

(u) Qualified Plan. The Cardinal Health 401(k) Savings Plan, as amended from
time to time.

(v) Reporting Person. Eligible Employees and Directors who are subject to
Section 16 of the Securities Exchange Act of 1934, as amended.

(w) Retirement. An Eligible Employee’s Separation from Service with the Employer
following attainment of age 65 or retirement from the Board of any Director.

(x) Separation from Service. An Eligible Employee separates from service with
the Employer if the Eligible Employee dies, retires or otherwise has a
termination of employment with the Employer. Whether a termination of employment
has occurred is determined based on whether the facts and circumstances indicate
that the Employer and the Eligible Employee reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Eligible Employee would perform after such date (as an
employee or independent contractor) would permanently decrease to no more than
20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the Eligible
Employee provided services to the Employer if the Eligible Employee has been
providing services for less than 36 months). An Eligible Employee will not be
deemed to have experienced a Separation from Service if such Eligible Employee
is on military leave, sick leave, or other bona fide leave of absence, to the
extent such leave does not exceed a period of six months or, if longer, such
longer period of time during which a right to re-employment is protected by
either statute or contract. If the period of leave exceeds six months and the
individual does not retain a right to re-employment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. In the case of a Director, a
separation from service occurs upon the termination of the Director’s service on
the Board, provided, however, that a Director who is also providing services to
the Employer as an independent contractor, does not have a Separation from
Service until he has separated from service both as a Director and as an
independent contractor. If an Eligible Employee provides services both as an
employee and as a member of the Board, the services provided as a Director are
generally

 

5



--------------------------------------------------------------------------------

not taken into account in determining whether the Eligible Employee has a
Separation from Service as an employee for purposes of the Plan, in accordance
with final regulations under Code Section 409A.

(y) Shares. The common shares, without par value, of the Company.

(z) Total Disability. Occurs when a Participant is either unable to engage in
any substantial gainful activity or is receiving income replacement benefits
under an accident and health plan covering employees for a period of not less
than three months, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. The Company shall determine
the existence of a Total Disability in its sole discretion and may require the
Participant to submit to periodic medical examinations at the Participant’s
expense to confirm the existence and continuation of a Total Disability.

1.2 General Provisions. The masculine wherever used herein shall include the
feminine; singular and plural forms are interchangeable. Certain terms of more
limited application have been defined in the provisions to which they are
principally applicable. The division of the Plan into Articles and Sections with
captions is for convenience only and is not to be taken as limiting or extending
the meaning of any of its provisions.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.1 General Eligibility Conditions. To become eligible to participate in the
Plan, an individual must be (i) a Reporting Person, or (ii) (A) among a select
group of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA and (B) designated as an
Eligible Employee by the Company (or another participating Employer) to receive
any applicable Employer contributions and to make Compensation deferral
contributions under the Plan. In order to receive a benefit under the Plan,
however, a Participant must also meet the requirements of Sections 2.2 and 2.3.
An Eligible Employee or a Director shall be considered eligible to participate
in the Plan effective as of the date he receives the enrollment materials from
the Company or its agent (the “Eligibility Effective Date”). The Eligibility
Effective Date will be presumed to occur three business days after the
enrollment materials are deposited in the U.S. mail, properly addressed to the
Eligible Employee or Director, or the date the enrollment materials are
delivered to the Eligible Employee or Director.

2.2 Specific Conditions for Active Participation. To participate actively in the
Plan (i.e., to make deferrals hereunder), a Participant must execute or
acknowledge a Compensation Deferral Agreement, or otherwise agree to defer some
of his Compensation in accordance with such other procedures, including
electronic enrollment, as are established by the Administrative Committee from
time to time. A Participant’s Compensation Deferral Agreement shall be
maintained by or on behalf of the Administrative Committee and must be executed,
acknowledged, filed or submitted electronically within 30 days of the
Eligibility Effective Date and, for all subsequent deferral elections after
initial participation, in advance of the beginning of the calendar year during
which such compensation is expected to be earned, or at such other time

 

6



--------------------------------------------------------------------------------

as may be required or permitted by regulations issued under Code Section 409A.
In all cases, a Participant’s election to defer Compensation shall be made prior
to the time any of the Compensation covered by such election is to be earned by
such Participant. Elections to participate and defer Compensation shall be
irrevocable with respect to the Compensation to which they apply and may be
amended, revoked or suspended by the Participant only effective as of the
January 1st following the amendment, revocation or suspension in accordance with
procedures established by the Administrative Committee, unless transition rules
and regulations under Code Section 409A permit amendment, revocation or
suspension as of some other time. With respect to Matching, Employer
Contribution Credits and Social Security Supplement Credits, the Eligible
Employee must designate a time and form of payment within 30 days of the
Eligibility Effective Date.

2.3 Eligibility List; Suspension of Active Participation. The Administrative
Committee shall maintain a written list of those employees who then qualify as
Eligible Employees under the Plan, as determined by the eligibility criteria
established by the Company. Any Participant not listed as an Eligible Employee
for a given Plan Year shall cease to have any right to defer Compensation for
such Plan Year or to receive Matching, Employer Contribution Credits and Social
Security Supplement Credits for such Plan Year. However, any amounts credited to
the Account of a Participant whose participation is suspended shall otherwise
continue to be maintained under the Plan in accordance with its terms. All
Reporting Persons shall be eligible to participate in the Plan at all times
during which they are a Reporting Person.

2.4 Termination of Participation. Once an Eligible Employee becomes a
Participant, such individual shall continue to be a Participant until such
individual (i) ceases to be described as a Director or as an Eligible Employee,
and (ii) ceases to have any vested interest in the Plan (as a result of
distributions made to such Participant or his Beneficiary, if applicable, or
otherwise).

2.5 Participation by Other Employers. Each corporation or other entity with U.S.
employees that is a member of the same controlled group as the Company (within
the meaning of Code Sections 414(b) and (c)) shall be a participating employer
under the Plan unless determined otherwise by the Company. Participating
affiliates that cease to be a member of the same controlled group as Cardinal
Health, Inc. within the meaning of Code Sections 414(b) and (c) are no longer
eligible to participate in the Plan effective as of the date that they cease to
qualify as a controlled group member. Participants of such an employer shall no
longer be eligible to participate effective as of the date that their employer
becomes ineligible.

ARTICLE III

DEFERRED COMPENSATION AND MATCHING CREDITS

3.1 Deferred Compensation Credits. Pursuant to the provisions of Article II and
this Article III, a Participant and the Employer may, by mutual agreement,
provide for deferred and postponed payment of a percentage of the Participant’s
Compensation which otherwise would be paid during the applicable Plan Year(s)
for services to be rendered in such year(s). All elections to defer Compensation
must be made within 30 days after the Participant’s Eligibility Effective Date
and, for subsequent elections after initial eligibility, prior to the calendar
year during which

 

7



--------------------------------------------------------------------------------

the Compensation is expected to be earned or at such other time as may be
specified under regulations issued under the Code. In the case of the deferral
of any Performance-Based Compensation, such election must also be made no later
than six months before the end of the performance period, provided that in no
event may an election to defer Performance-Based Compensation be made after such
Compensation has become readily ascertainable within the meaning of Code
Section 409A. Notwithstanding the foregoing, in the case of the deferral of
Performance-Based Compensation under the Long Term Incentive Cash Program, or
any other existing or future Performance-Based Compensation plan or program with
a performance period exceeding one year in length, the deferral election must be
made no later than halfway through such performance period.

A Participant who is an Eligible Employee may defer between one percent and 50
percent of Compensation that is not Performance-Based Compensation and may make
one or more separate elections for the deferral of from one percent to 100
percent of Performance-Based Compensation from each plan or arrangement offering
the opportunity to earn such Compensation. A Participant who is a Director may
defer between 20 percent and 100 percent of Compensation. The Company may, in
its discretion, establish and change from time to time the minimum and maximum
amount that may be so deferred for Participants who are not Reporting Persons.
Elections shall be made in accordance with procedures established by the
Administrative Committee. In addition, special limitations may be established by
the Administrative Committee to apply to the deferral of any special bonus or
other non-periodic Compensation that a Participant who is not a Reporting Person
is expected to receive. The Employer will credit the deferred compensation
amount agreed to for each Plan Year to the Participant’s Account from time to
time as soon as administratively practicable after the deferred amounts
otherwise would have been earned and paid to the Participant. All contributions
under this provision to the Accounts of Participants in the Plan, as adjusted
for earnings or losses (described below), are referred to as “Deferred
Compensation Credits.”

In addition to the Deferred Compensation Credits described above, Reporting
Persons who have elected to defer receipt of Shares to be issued under RSUs
awarded on or after November 1, 2006, shall automatically have 100 percent of
the cash dividend-equivalents that are vested and payable under such RSUs
deferred under this Plan. Such amounts shall be referred to as “Deferred Cash
Equivalent Credits.” Deferred Cash Equivalent Credits are always 100 percent
vested and nonforfeitable but are not eligible for Matching Credits.

3.2 Matching Credits. The Employer may, in its discretion, credit to a
Participant’s Account each Plan Year during which the Participant is selected to
participate in the Plan an amount equal to a percentage of the Participant’s
Deferred Compensation Credits as a matching contribution. The amount of any such
contributions may vary from year to year or among Participants in the discretion
of the Employer. In general, such matching contributions may be made at the same
rate as is applicable to the Participant under the Qualified Plan, but only with
respect to the portion of a Participant’s deferrals from the first $100,000 of
Compensation in excess of the maximum amount of Compensation recognized under
the Qualified Plan under Section 401(a)(17) of the Code for the fiscal year of
the Qualified Plan that coincides with or ends within the Plan Year of this
Plan. All contributions under this provision to the Accounts of Participants in
the Plan, as adjusted for earnings or losses (described below), are referred to
as “Matching Credits.”

 

8



--------------------------------------------------------------------------------

3.3 Suspension of Deferrals. Participant Deferred Compensation Credits hereunder
will be automatically suspended during any unpaid leave of absence or temporary
layoff. Contributions suspended in accordance with the provisions of this
paragraph shall be automatically resumed, without the necessity of any action by
the Participant, upon return to employment at the expiration of such suspension
period.

3.4 Employer Contribution and Social Security Supplement Credits. The Employer
may, in its discretion, credit to the Participant’s Account each Plan Year an
amount equal to a percentage of the Participant’s Compensation from the Employer
in excess of the dollar limitation in effect for the Plan Year under
Section 401(a)(17) of the Code, but not more than an excess of $100,000 above
such compensation limit. All contributions under this provision to the Accounts
of Participants in the Plan, as adjusted for earnings or losses (described
below), are referred to as “Employer Contribution Credits.” In addition, the
Employer may make an additional discretionary contribution for a Plan Year to
the Participant’s Account, as determined by the Employer in its discretion,
equal to a percentage of the Participant’s Compensation from the Employer in
excess of the dollar limitation in effect for the year under Section 401(a)(17)
of the Code, but not more than an excess of $100,000 above such compensation
limit, for the purpose of supplementing the benefits the Participant will
receive at retirement under the Social Security program. All contributions under
this provision to the Accounts of Participants in the Plan, as adjusted for
earnings or losses (described below), are referred to as “Social Security
Supplement Credits.” Contributions made to Participant Accounts under this
Section may be subject to additional requirements as established from time to
time by the Policy Committee, such as a requirement to be employed on the last
day of the Plan Year for which such contribution is made.

3.5 Prior Plan Accounts. The Employer will credit to the Participant’s Account
the accrued benefit of the Participant under any other nonqualified deferred
compensation plan or arrangement sponsored by the Company or one of its
affiliates that is consolidated and merged with and into this Plan. All amounts
credited as contributions under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses (described below), are referred
to as “Prior Plan Credits.” A schedule of the nonqualified deferred compensation
plans merged with and into this Plan, and of the amounts credited to the
Accounts of Participants from such prior plans, shall be maintained by the
Administrative Committee.

3.6 Record of Account. Solely for the purpose of measuring the amount of the
Employer’s obligations to each Participant or his beneficiaries under the Plan,
the Employer will maintain a separate bookkeeping record, an “Account,” for each
Participant in the Plan. The Company, in its discretion, may either credit a
hypothetical earnings rate to the Participant’s Account balance for the Plan
Year, or may actually invest an amount equal to the amount credited to the
Participant’s Account from time to time in an account or accounts in its name
with investment media or companies, which investment options may include some or
all of those used for investment purposes under the Qualified Plan, as
determined by the Company in its discretion. The Company may also establish a
deferred compensation trust that qualifies as a so-called “rabbi” trust meeting
applicable requirements of Code Section 409A. If such separate investments are
made, the Participant may be permitted to direct the investment of the portion
of the Employer’s accounts allocable to him under the Plan in the same manner he
is permitted to direct the investment of his account in the Qualified Plan,
except that certain of the investment

 

9



--------------------------------------------------------------------------------

options may not be available options under this Plan. The Participant may change
the allocation of his Account among the applicable investment alternatives then
available under the Plan in accordance with procedures established by the
Administrative Committee from time to time. In no event, however, shall a
Participant who is a Reporting Person be permitted to change any amounts
invested in any other investment alternative to a Cardinal Stock Account (as
defined below). In addition, a Participant who is a Reporting Person shall not
be permitted to change any investment in a Cardinal Stock Account to any other
investment alternative. After a Participant ceases to be a Reporting Person,
such Participant may again change investments into or out of a Cardinal Stock
Account in accordance with rules established by the Administrative Committee and
without regard to the above restrictions. The Company is not obligated to make
any particular investment options available, however, if investments are in fact
made, and may, from time to time in its sole discretion, change the investment
alternatives. Nothing herein shall be construed to confer on the Participant the
right to continue to have any particular investment available.

The Company will credit the Participant’s Account with hypothetical or actual
earnings or losses at least quarterly based on the earnings rate declared by the
Company or the performance results of the Employer’s account(s) invested
pursuant to the Company’s or the Participant’s directions, and shall determine
the fair market value of the Participant’s Account based on the bookkeeping
record or the fair market value of the portion of the Employer’s accounts
representing the Participant’s Account. The determination of the earnings,
losses or fair market value of the Participant’s Account may be adjusted by the
Company to reflect its payroll, income or other taxes or costs associated with
the Plan, as determined by the Company in its sole discretion.

3.7 Special Rules Applicable to Investments in Shares. Subject to the provisions
of this Article III, a Participant may also elect to have all or a portion of
his Account, but not including any Deferred Cash Equivalent Credits, to be
deemed invested in Shares (such dollar amounts shall be referred to as the
“Share Election Accumulations”). On the date when the amounts to be credited to
the Participant’s Share Election Accumulations are otherwise allocated to his
Account, the Company will credit to a separate sub-account (the Participant’s
“Cardinal Stock Account”) a number of hypothetical Shares (and fractions
thereof) having a Value equal to the Share Election Accumulations. For purposes
of this Plan, the “Value” of a Share on a particular day shall mean the closing
trading price of a Share on the New York Stock Exchange on that day (or, if
there is no trading of the Shares on that day, on the most recent previous date
on which trading occurred). With respect to any Director, any election made
pursuant to this Section shall be irrevocable for all amounts credited to a
Participant’s Account during the Plan Year for which the election is made. Any
election made by a Director pursuant to this Section shall remain in effect for
amounts credited to the Participant’s Account in subsequent Plan Years unless
the Participant delivers a written notice to the Secretary of the Company
setting forth a different investment election or otherwise makes a different
investment election in accordance with procedures established by the Committee
from time to time. Any such change in investment election shall be applied to
future Plan Years until further notice is given by the Participant changing the
election in accordance with the requirements of this Section. Except for
Directors, no other Reporting Person may elect to invest future contributions in
his Account in Shares. Such other Reporting Person may again elect to invest
future contributions in his Account in Shares subject to this Section 3.7 after
he ceases to be a Reporting Person.

 

10



--------------------------------------------------------------------------------

If any Organic Change shall occur, then the Committee shall make such
substitutions or adjustments as it deems appropriate and equitable to each
Participant’s Cardinal Stock Account (if any). In the case of Organic Changes,
such adjustments may include, without limitation, (x) the cancellation of
outstanding Shares in exchange for payments of cash, property or a combination
thereof having an aggregate value equal to the value of such Shares, as
determined by the Committee in its sole discretion, (y) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the Shares, and
(z) in connection with any Disaffiliation, arranging for the assumption or
replacement of Shares with new shares based on other property or other
securities (including, without limitation, other securities of the Company and
securities of entities other than the Company), by the affected subsidiary,
affiliate or division or by the entity that controls such subsidiary, affiliate
or division following such Disaffiliation (as well as any corresponding
adjustments to awards that remain based upon Company securities). An “Organic
Change” includes (i) a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spin-off,
reorganization, stock rights offering, liquidation, disaffiliation from the
Company of a subsidiary or division (“Disaffiliation”), or similar event
affecting the Company or any of its subsidiaries (each, an “Organic Change”). If
the assets held in the Participant’s Cardinal Stock Account immediately after
such adjustment are not equity securities, then the Participant shall be
permitted to re-direct the investment thereof into the other investment choices
then available under this Plan.

In the case of the Cardinal Stock Account (if any) of a Participant other than a
Reporting Person (as of the Dividend Payment Date), the earnings (or losses)
credited to such account shall consist solely of dividend equivalent credits
pursuant to this paragraph. Whenever a dividend or other distribution is made
with respect to the Shares, then the Cardinal Stock Account of a Participant who
is not a Reporting Person (as of the Dividend Payment Date) shall be credited,
on the payment date for such dividend or other distribution (the “Dividend
Payment Date”), with a number of additional Shares having a Value, as of the
Dividend Payment Date, based upon the number of Shares deemed to be held in the
Participant’s Cardinal Stock Account as of the record date for such dividend or
other distribution (the “Dividend Record Date”), if such Shares were
outstanding. If such dividend or other distribution is in the form of cash, the
number of Shares so credited shall be a number of Shares (and fractions thereof)
having a Value, as of the Dividend Payment Date, equal to the amount of cash
that would have been distributed with respect to the Shares deemed to be held in
the Participant’s Cardinal Stock Account as of the Dividend Record Date, if such
Shares were outstanding. If such dividend or other distribution is in the form
of Shares, the number of Shares so credited shall equal the number of such
Shares (and fractions thereof) that would have been distributed with respect to
the Shares deemed to be held in the Participant’s Cardinal Stock Account as of
the Dividend Record Date, if such Shares were outstanding. If such dividend or
other distribution is in the form of property other than cash or Shares, the
number of Shares so credited shall be a number of Shares (and fractions thereof)
having a Value, as of the Dividend Payment Date, equal to the value of the
property that would have been distributed with respect to the Shares deemed to
be held in the Participant’s Cardinal Stock Account as of the Dividend Record
Date, if such Shares were outstanding. The value of such property shall be its
fair market value as of the Dividend Payment Date, determined by the

 

11



--------------------------------------------------------------------------------

Board based upon market trading if available and otherwise based upon such
factors as the Board deems appropriate.

With respect to a Participant who is a Reporting Person on the Dividend Payment
Date, the cash value of the dividend or other distribution shall be invested in
an alternate investment option under the Plan, as determined by the
Administrative Committee in its sole discretion. To the extent that the dividend
or other distribution is made in a form other than cash, the Shares or other
property shall be liquidated to cash as soon as administratively practicable and
thereafter invested as indicated herein.

ARTICLE IV

VESTING

4.1 Vesting. A Participant always will be 100 percent vested in amounts credited
to his Account as Deferred Compensation Credits, Deferred Cash Equivalent
Credits, Matching Credits made on or after January 1, 2005, Prior Plan Credits
and earnings allocable thereto. The Participant or his Beneficiaries shall be
entitled to benefits from Matching Credits made prior to January 1 2005,
Employer Contribution Credits and Social Security Supplement Credits allocated
to his Account by the Employer, and earnings thereon, only upon satisfaction of
the vesting requirements of this Article IV. The Participant shall become 100
percent vested in his Account upon his Retirement, death, Total Disability or
upon a Change of Control of the Company. If the Participant has a Separation
from Service with the Employer for any reason other than Retirement, death,
Total Disability, or pursuant to a Change of Control, all rights of the
Participant, his Beneficiaries, executors, administrators, or any other person
to receive benefits under this Plan derived from amounts credited as Matching
Credits made prior to January 1, 2005, Employer Contribution Credits and Social
Security Supplement Credits shall vest as of the date that the Participant has
completed three Years of Service with the Employer. A “Year of Service” for this
purpose means a period of 12 consecutive calendar months during which the
Participant was employed by the Employer, defined to include all members of a
controlled group of corporations or other business entities within the meaning
of Code Sections 414(b) and (c) that includes Cardinal Health, Inc. If a
Participant has a Separation from Service before that date (other than due to a
Change of Control, Retirement, death or Total Disability), all Matching Credits
made prior to January 1, 2005, Employer Contribution Credits and Social Security
Supplement Credits shall be forfeited. If the Participant has a Separation from
Service but is subsequently re-employed by the Employer, no benefits forfeited
hereunder shall be reinstated unless otherwise determined by the Company in its
sole discretion.

4.2 Confidentiality and Non-Competition Agreement. In its discretion, the
Employer may require any Eligible Employee selected to become a Participant in
the Plan to execute a Confidentiality and Non-Competition Agreement with the
Employer in consideration of the benefits to be provided hereunder.

 

12



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF BENEFITS

5.1 Distribution Timing. A Participant shall receive payment of the amounts
credited to his Account upon his Separation from Service due to Retirement,
death, Total Disability or any other reason. The Participant will begin to
receive the amount credited to his Account as of such date beginning on the
first regular payment processing date to occur at least six months after the
date of the Participant’s Separation from Service, whether due to Retirement,
death, Total Disability, or any other reason. The Administrative Committee may
establish regular payment processing dates and change the same from time to time
in its discretion, provided there are at least two such dates each Plan Year and
that payment for all Participants occurs no sooner than six months after the
date of the Participant’s Separation from Service. If payment is to be made in a
lump sum, it shall occur on the first regular payment processing date as
described above. If payment is to be made in annual installments, it shall
commence on such first regular payment processing date with subsequent annual
installments to occur on the same regular payment processing date each year
thereafter until the Participant’s Account is distributed in full.

At the time a Participant makes an initial deferral election according to the
provisions of Article III, the Participant may elect to receive payment of some
or all of the vested amounts credited to his Account (i) in a single lump sum as
of a regular payment processing date in a designated Plan Year on or after
January 1, 2012 that is at least 12 months after the date the election is made,
or (ii) if earlier, as of the Participant’s Separation from Service due to
Retirement, death, Total Disability or any other reason (a “Fixed Date
Election”). A Fixed Date Election may apply to a flat dollar amount or to a
fixed percentage of the Participant’s Account, provided that if the value of the
Participant’s Account on the payment date elected by the Participant is less
than the flat dollar amount elected, the entire Account shall be paid under the
Fixed Date Election. A Participant may have only one Fixed Date Election, which
election shall be irrevocable and which may be made only in accordance with
procedures established from time to time by the Administrative Committee and in
compliance with all applicable requirements of Code Section 409A. If a
Participant retires, dies, suffers a Total Disability, or otherwise incurs a
Separation from Service before the fixed date elected by the Participant, his
Account shall be distributed in accordance with the election in effect for a
distribution due to the reason for Separation from Service (both as to time of
payment and form of payment) and the Fixed Date Election shall not apply.

5.2 Distribution upon Retirement or Other Separation from Service; Form of
Payment. Upon Retirement or Separation from Service other than due to death or
Disability, the Participant shall be eligible to receive payment of the amounts
credited to the Participant’s Account in the standard Distribution Option
commencing as of the date specified in Section 5.1, above. Alternatively, a
Participant may elect another Distribution Option at the time of initial
enrollment in the Plan or, for existing Participants as of the date this Plan is
amended and restated, prior to the Effective Date. The Participant may change
his election of a Distribution Option pursuant to an election made during the
annual deferral election period prior to the beginning of each Plan Year,
provided said election is made at least 12 months prior to the date that
payments would have otherwise begun under such option and provided that payments
will also be deferred to a new commencement date that is at least five years
later than the original

 

13



--------------------------------------------------------------------------------

commencement date (i.e., five years after the date of the Participant’s
Separation from Service). A Participant may not change a Distribution Option or
a distribution date in a manner that does not comply with Code Section 409A. If
a Distribution Option election is made or changed and distribution is triggered
before 12 months have elapsed, the distribution will be made in accordance with
the Distribution Option election in effect prior to the change or, if none, in
accordance with the standard Distribution Option. If an annual installment
payment method is the selected Distribution Option, the amount of the annual
benefit shall equal the amount necessary to fully distribute the Participant’s
Account as an annual benefit payable over the installment period, consistent
with the following methodology: the amount payable as the annual installment
shall equal the value of the Participant’s Account as of the most recent Account
valuation date, multiplied by a fraction, the numerator of which is one and the
denominator of which is the number of annual installments remaining in the
installment period elected by the Participant. For example, assuming a 10 year
installment payment period applies, the amount distributed at each of the
distribution dates would represent the value of the Participant’s Account as of
the most recent valuation date preceding the actual distribution date times the
following factors: year one – 10 percent (1/10); year two – 11.11 percent
( 1/9); year three – 12.5 percent ( 1/8); year four – 14.29 percent ( 1/ 7);
year five – 16.66 percent ( 1/6); year six – 20 percent ( 1/5); year seven – 25
percent ( 1/4 ); year eight – 33.33 percent ( 1/3); year nine – 50 percent
( 1/2) and year ten – 100 percent ( 1/1). The Participant must provide the
Employer advance notice of his intention to retire and receive benefits
hereunder in accordance with uniform procedures established by the
Administrative Committee. Payments of amounts credited to the Participant’s
Account will be made in U.S. dollars, including amounts credited to the
Participant’s Cardinal Stock Account, if any.

5.3 Distribution upon Death. In the event of the death of the Participant while
receiving benefit payments under the Plan, the Beneficiary or Beneficiaries
designated by the Participant shall be paid the remaining payments due under the
Plan in accordance with the method of distribution in effect to the Participant
at the date of death. In the event of the death of the Participant prior to the
commencement of the distribution of benefits under the Plan, such benefits shall
be paid to the Beneficiary or Beneficiaries designated by the Participant,
beginning as soon as practicable after the Participant’s death.

5.4 Distribution in the Event of Total Disability. Upon the Participant’s Total
Disability, the Participant shall be eligible to receive payment of the amounts
credited to his Account commencing as soon as practicable after the
Administrative Committee is satisfied of the determination of the existence of a
Total Disability with respect to such Participant. Total Disability shall be
considered to have ended and entitlement to a disability benefit shall cease if
the Participant (i) is re-employed by the Employer or one of its affiliates, or
(ii) engages in any substantial gainful activity, except for such employment as
is found by the Administrative Committee in its sole discretion to be for the
primary purpose of rehabilitation or not incompatible with a finding of Total
Disability. If entitlement to a disability benefit ceases in accordance with the
provisions of this paragraph, the Participant shall not be prevented from
qualifying for a benefit under another provision of the Plan.

5.5 Form of Payment upon Death or Total Disability. Benefits payable upon death
or Total Disability shall be paid in the Standard Option unless another
Distribution Option was timely elected by the Participant upon initial
enrollment in the Plan or at least 12 months prior to

 

14



--------------------------------------------------------------------------------

his death or Total Disability. Each Participant may elect a Distribution Option
to apply to distributions made upon death or Total Disability that is different
from the Distribution Option applicable to other payment events. The Participant
may change his election of a Distribution Option for death or Total Disability
pursuant to an election made during the annual deferral election period prior to
the beginning of each Plan Year, provided said election is made at least 12
months prior to the date that payments would have otherwise begun under such
option. If a Distribution Option election is made or changed after initial
enrollment and the Participant dies or suffers a Total Disability before 12
months have elapsed, the distribution will be made in accordance with the
Distribution Option in effect prior to the change or, if none, in accordance
with the Standard Distribution Option.

5.6 Special Rules for Prior Plan Credits. Amounts credited to a Participant’s
Account as Prior Plan Credits shall be payable under the terms of this Plan
notwithstanding any contrary provisions of the Prior Plan. Notwithstanding the
foregoing, any amounts that are currently being paid to Participants who are no
longer employed by the Employer or no longer members of the Board as of the
Effective Date of this amended and restated Plan, shall continue to be
distributed in accordance with the elections in effect as of that date unless to
do so is not permitted under Code Section 409A and regulations issued
thereunder.

5.7 Lump Sum Distribution of Small Amounts or upon a Change of Control. If the
value of a Participant’s entire Account as of the date it becomes distributable
is not greater than the applicable dollar amount under Section 402(g)(1)(B) of
the Code, then the Participant’s entire Account balance shall be payable as a
single lump sum notwithstanding any other election that may be in effect. In
addition, if a Participant has a Separation from Service within two years of a
change of control of the Company (as defined in Treasury Regulations
Section 1.409A-3(i)(5)), then the Participant’s Account shall be payable in a
single lump sum on the first regular payment processing date next following the
Participant’s Separation from Service following the change of control, and
alternative elections in effect by the Participant shall no longer apply.
Notwithstanding the foregoing, if the Participant is a “specified employee”
(determined in accordance with Treasury Regulations issued under Code
Section 409A) for the year in which the Separation from Service occurs, such
lump sum payment shall be made on the first business day that is at least six
months after the Separation from Service occurs.

5.8 Withdrawals for Unforeseeable Emergency. Upon the occurrence of an
unforeseeable emergency, the Participant shall be eligible to receive payment of
the amount necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship), or by cessation of deferrals under the Plan. The
amount determined to be properly distributable under this section and applicable
regulations under Code Section 409A shall be payable in a single lump sum only.
For the purposes of this section, the term “unforeseeable emergency” means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent of the
Participant (as defined in Code Section 152(a)); loss of the Participant’s
property due to casualty, including the need to rebuild a home following damage
not otherwise covered by insurance, for example, not as a result of a natural
disaster; or other similar extraordinary and unforeseeable

 

15



--------------------------------------------------------------------------------

circumstances arising as a result of events beyond the control of the
Participant, including imminent foreclosure of or eviction from the
Participant’s primary residence, the need to pay for medical expenses, including
non-refundable deductibles, the cost of prescription drugs, and the need to pay
for funeral expenses of a spouse, beneficiary, or dependent. It shall be the
responsibility of the Participant seeking to make a withdrawal under this
section to demonstrate to the Administrative Committee that an unforeseeable
emergency has occurred and to document the amount properly distributable
hereunder. After a distribution on account of an unforeseeable emergency, a
Participant’s deferral elections shall cease and such Participant will not be
permitted to participate in the Plan or elect additional deferrals until the
next enrollment following one full year from the date of the distribution on
account of an unforeseeable emergency. Such future deferral elections following
a distribution on account of an unforeseeable emergency will be treated as an
initial deferral election and subject to the rules applicable thereto under the
Plan and Code Section 409A.

5.9 Acceleration of Payment. The acceleration of the time and/or form of any
payment determined in accordance with the provisions of this Article V, above,
shall not be made except due to unforeseeable emergency, as described above, or
as set forth below and otherwise permitted by Code Section 409A and the Treasury
Regulations and other guidance issued thereunder:

(a) Domestic Relations Order. A payment of all or part of the Participant’s
Account may be made to a spouse, former spouse or other dependent under the
terms of a domestic relations order (as defined in Code Section 414(p)(1)(B)).
The Administrative Committee shall determine whether a payment should be made
pursuant to the terms of a domestic relations order and the time and form of
such payment.

(b) Employment Taxes. A payment of all or part of the Participant’s Account may
be made to the extent necessary to pay the Federal Insurance Contributions Act
(“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
amounts deferred under the Plan (the “FICA Amount”), income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA Amount, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes. The
total payment under this Section shall not exceed the aggregate of the FICA
Amount and the income tax withholding related to such FICA Amount.

(c) Payment of State, Local or Foreign Taxes. Payment may be made to reflect
payment of state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the Participant, plus the income tax at source on
wages imposed under Code Section 3401 as a result of such payment; provided,
however, that the amount of the payment may not exceed the amount of the taxes
due, and the income tax withholding related to such state, local and foreign tax
amount.

(d) Income Inclusion under Code Section 409A. Payment may be made at any time
the Plan fails to meet the requirements of Code Section 409A and the Treasury
Regulations

 

16



--------------------------------------------------------------------------------

issued thereunder; provided, however, that payment cannot exceed the amount
required to be included in income as a result of the failure to comply.

(e) Certain Offsets. Payment may be made as satisfaction of a debt of the
Participant to the Employer where: (1) the debt is incurred in the ordinary
course of the employment relationship; (2) the entire amount of the offset in
any of the Participant’s taxable years does not exceed $5,000; and (3) the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.

5.10 Delay of Payment. A Participant who is a “specified employee” (as defined
in Code Section 409A and the regulations thereunder) and is entitled to a
distribution due to a Separation from Service may not receive a distribution
under the Plan until a date that is at least six months after the date of the
Separation from Service. In addition, the Company may in its discretion delay
any payment due under the Plan to the extent permitted by Code Section 409A and
the regulations thereunder.

5.11 Assignment and Assumption of Liabilities. In the discretion of the Company,
upon the cessation of participation in the Plan by any Participant solely due to
the employer of that Participant no longer qualifying as a member of the
controlled group of Cardinal Health, Inc. within the meaning of Code Sections
414(b) and (c), all liabilities associated with the Account of such Participant
may be transferred to and assumed by the Participant’s employer under a deferred
compensation plan established by such employer that is substantially identical
to this Plan and that preserves the deferral and payment elections in effect for
the Participant under this Plan to the extent required by Code Section 409A. Any
such Participant shall not be deemed to have incurred a Separation from Service
for purposes of the Plan by virtue of his employer’s ceasing to be a member of
the controlled group of Cardinal Health, Inc. The foregoing provision shall be
interpreted and administered in compliance with the requirements of Code
Section 409A.

ARTICLE VI

PLAN ADMINISTRATION

6.1 Administration. The Plan shall be administered by the Administrative
Committee as an unfunded deferred compensation plan that is not intended to meet
the qualification requirements of Code Section 401 and that is intended to meet
all applicable requirements of Code Section 409A.

6.2 Administrative Committee. The Administrative Committee will operate and
administer the Plan and shall have all powers necessary to accomplish that
purpose, including, but not limited to, the discretionary authority to interpret
the Plan, the discretionary authority to determine all questions relating to the
rights and status of Eligible Employees and Participants, and the discretionary
authority to make such rules and regulations for the administration of the Plan
as are not inconsistent with the terms and provisions hereof or applicable law,
as well as such other authority and powers relating to the administration of the
Plan, except such as are

 

17



--------------------------------------------------------------------------------

reserved by the Policy Committee or by the Plan to the Policy Committee, the
Committee or the Board. All decisions made by the Committee, the Policy
Committee or the Administrative Committee shall be final.

Without limiting the powers set forth herein, the Administrative Committee shall
have the power (i) to change or waive any requirements of the Plan to conform
with Code Section 409A or other applicable law or to meet special circumstances
not anticipated or covered in the Plan; (ii) to determine the times and places
for holding meetings of the Administrative Committee and the notice to be given
of such meetings; (iii) to employ such agents and assistants, such counsel (who
may be counsel to the Company), and such clerical and other services as the
Administrative Committee may require in carrying out the provisions of the Plan;
and (iv) to authorize one or more of their number or any agent to execute or
deliver any instrument on behalf of the Administrative Committee.

The members of the Administrative Committee, the Policy Committee, the
Committee, and the Company and its officers and directors, shall be entitled to
rely upon all valuations, certificates and reports furnished by any funding
agent or service provider, upon all certificates and reports made by an
accountant, and upon all opinions given by any legal counsel selected or
approved by the Administrative Committee, and the members of the Administrative
Committee, the Policy Committee, the Committee, and the Company and its officers
and directors shall, except as otherwise provided by law, be fully protected in
respect of any action taken or suffered by them in good faith in reliance upon
any such valuations, certificates, reports, opinions or other advice of a
funding agent, service provider, accountant or counsel.

6.3 Statement of Participant’s Account. The Administrative Committee shall, as
soon as practicable after the end of each Plan Year, provide to each Participant
a statement setting forth the Account of such Participant under Section 3.6 as
of the end of such Plan Year. Such statement shall be deemed to have been
accepted as correct unless written notice to the contrary is received by the
Administrative Committee within 30 days after providing such statement to the
Participant. Account statements may be provided more often than annually in the
discretion of the Administrative Committee.

6.4 Filing Claims. Any Participant, Beneficiary or other individual (hereinafter
a “Claimant”) entitled to benefits under the Plan, or otherwise eligible to
participate herein, shall be required to make a claim with the Administrative
Committee (or its designee) requesting payment or distribution of such Plan
benefits (or written confirmation of Plan eligibility, as the case may be), on
such form or in such manner as the Administrative Committee shall prescribe.
Unless and until a Claimant makes proper application for benefits in accordance
with the rules and procedures established by the Administrative Committee, such
Claimant shall have no right to receive any distribution from or under the Plan.

6.5 Notification to Claimant. If a Claimant’s application is wholly or partially
denied, the Administrative Committee (or its designee) shall, within 90 days,
furnish to such Claimant a written notice of its decision. Such notices shall be
written in a manner calculated to be understood by such Claimant, and shall
contain at least the following information:

(i) the specific reason or reasons for such denial;

 

18



--------------------------------------------------------------------------------

(ii) specific reference to pertinent Plan provisions upon which such denial is
based;

(iii) a description of any additional material or information necessary for such
Claimant to perfect his claim, and an explanation of why such material or
information is necessary; and

(iv) an explanation of the Plan’s claim review procedure describing the steps to
be taken by such Claimant, if he wishes to submit his claim for review.

6.6 Review Procedure. Within 60 days after the receipt of such notice from the
Administrative Committee, such Claimant, or the duly authorized representative
thereof, may request, by written application to the Plan, a review by the
Administrative Committee (the Committee in the case of Reporting Persons) of the
decision denying such claim. In connection with such review, such Claimant, or
duly authorized representative thereof, shall be entitled to receive any and all
documents pertinent to the claim or its denial and shall also be entitled to
submit issues and comments in writing. The decision of the Administrative
Committee (the Committee in the case of Reporting Persons) upon such review
shall be made promptly and not later than 60 days after the receipt of such
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than 120 days after the Administrative Committee’s (the
Committee’s in the case of Reporting Persons) receipt of a request for review.
Any such decision on review shall be in writing and shall include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based. In the event of a genuine dispute
regarding the amount or timing of payments under the Plan, a delay in the
payment of Plan benefits shall not cause a violation of Code Section 409A to the
extent such delay satisfies the conditions set forth in Code Section 409A and
the regulations thereunder.

6.7 Payment of Expenses. All costs and expenses incurred in administering the
Plan shall be paid from the Plan unless the Company elects to pay the costs and
expenses.

ARTICLE VII

AMENDMENT AND TERMINATION

7.1 Amendment. The Company has reserved, and does hereby reserve, the right at
any time and from time to time by action of the Board or the Committee (or by
action of the Policy Committee or the Administrative Committee if and to the
extent that the Board or the Committee has delegated the authority to amend the
provisions of the Plan to either such committee) to amend, modify or alter any
or all of the provisions of the Plan without the consent of any Eligible
Employees or Participants; provided, however, that no amendment shall operate
retroactively so as to affect adversely any rights to which a Participant may be
entitled under the provisions of the Plan as in effect prior to such action. Any
such amendment, modification or alteration shall be expressed in an instrument
executed by an authorized officer or officers of the Company, and shall become
effective as of the date designated in such instrument.

 

19



--------------------------------------------------------------------------------

7.2 Termination. The Company reserves the right to suspend, discontinue or
terminate the Plan, at any time in whole or in part; provided, however, that a
suspension, discontinuance or termination of the Plan shall not accelerate the
obligation to make payments to any person not otherwise currently entitled to
payments under the Plan, unless otherwise specifically so determined by the
Company and permitted by applicable law, relieve the Company of its obligations
to make payments to any person then entitled to payments under the Plan, or
reduce any existing Account balance.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1 Employment Relationship. For purposes of determining if there has been a
Separation from Service, the Employer is defined to include all members of a
controlled group of corporations or other business entities within the meaning
of Code Sections 414(b) and (c) that includes Cardinal Health, Inc. as modified
by this Section. A Participant shall be considered to be in the employ of the
Employer and its related affiliates and subsidiaries as long as he remains an
employee of the Company, any subsidiary corporation of the Company, or any
corporation to which substantially all of the assets and business of the Company
are transferred. For this purpose, a subsidiary corporation of the Company is
any corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, as of the date such determination is to be made,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing greater than 50 percent of the total combined voting power
of all classes of stock in one of the other corporations in such chain. Nothing
in the adoption of the Plan or the crediting of deferred compensation shall
confer on any Participant the right to continued employment by the Company or an
affiliate or subsidiary corporation of the Company, or affect in any way the
right of the Company or such affiliate or subsidiary to terminate his employment
at any time. Any question as to whether and when there has been a Separation
from Service of a Participant’s employment, and the cause of such Separation
from Service, shall be determined by the Administrative Committee, and its
determination shall be final.

8.2 Facility of Payments. Whenever, in the opinion of the Administrative
Committee, a person entitled to receive any payment, or installment thereof, is
under a legal disability or is unable to manage his financial affairs, the
Administrative Committee shall have the discretionary authority to direct
payments to such person’s legal representative or to a relative or friend of
such person for his benefit; alternatively, the Administrative Committee may in
its discretion apply the payment for the benefit of such person in such manner
as the Administrative Committee deems advisable. Any such payment or application
of benefits made in good faith in accordance with the provisions of this Section
shall be a complete discharge of any liability of the Administrative Committee
with respect to such payment or application of benefits.

8.3 Funding. All benefits under the Plan are unfunded and the Company shall not
be required to establish any special or separate fund or to make any other
segregation of assets in order to assure the payment of any amounts under the
Plan; provided, however, that in order to

 

20



--------------------------------------------------------------------------------

provide a source of payment for its obligations under the Plan, the Company may
establish a trust fund. The right of a Participant or his Beneficiary to receive
a distribution hereunder shall be an unsecured claim against the general assets
of the Company, and neither the Participant nor his Beneficiary shall have any
rights in or against any amounts credited under the Plan or any other specific
assets of the Company. All amounts credited under the Plan to the benefit of a
Participant shall constitute general assets of the Company and may be disposed
of by the Company at such time and for such purposes as it may deem appropriate.

8.4 Anti-Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge; and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit shall be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such
benefits. If a Participant, a Participant’s spouse, or any Beneficiary should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to benefits under the Plan, then those rights, in
the discretion of the Administrative Committee, shall cease. In this case, the
Administrative Committee may hold or apply the benefits at issue or any part
thereof for the benefit of the Participant, the Participant’s spouse, or
Beneficiary in such manner as the Administrative Committee may deem proper.

8.5 Unclaimed Interests. If the Administrative Committee shall at any time be
unable to make distribution or payment of benefits hereunder to a Participant or
any Beneficiary of a Participant by reason of the fact that his whereabouts is
unknown, the Administrative Committee shall so certify, and thereafter the
Administrative Committee shall make a reasonable attempt to locate such missing
person. If such person continues missing for a period of three years following
such certification, the interest of such Participant in the Plan shall, in the
discretion of the Administrative Committee, be distributed to the Beneficiary of
such missing person.

8.6 References to Code, Statutes and Regulations. Any and all references in the
Plan to any provision of the Code, ERISA, or any other statute, law, regulation,
ruling or order shall be deemed to refer also to any successor statute, law,
regulation, ruling or order.

8.7 Liability. The Company, and its directors, officers and employees, shall be
free from liability, joint or several, for personal acts, omissions, and
conduct, and for the acts, omissions and conduct of duly constituted agents, in
the administration of the Plan, except to the extent that the effects and
consequences of such personal acts, omissions or conduct shall result from
willful misconduct. However, this Section shall not operate to relieve any of
the aforementioned from any responsibility or liability for any responsibility,
obligation, or duty that may arise under ERISA.

8.8 Tax Consequences of Compensation Reductions. The income tax consequences to
Participants of Compensation reductions under the Plan shall be determined under
applicable federal, state and local tax law and regulation.

8.9 Company as Agent for Related Employers. Each corporation which shall become
a participating employer pursuant to Section 2.5 by so doing shall be deemed to
have appointed the Company its agent to exercise on its behalf all of the powers
and authority hereby conferred upon the Company by the terms of the Plan,
including but not limited to the power to amend and

 

21



--------------------------------------------------------------------------------

terminate the Plan. The Company’s authority shall continue unless and until the
related employer terminates its participation in the Plan.

8.10 Governing Law; Severability. The Plan shall be construed according to the
laws of the State of Ohio, including choice of law provisions, and all
provisions hereof shall be administered according to the laws of that State,
except to the extent preempted by federal law. A final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. In the event that
any one or more of the provisions of the Plan shall for any reason be held to be
invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of the Plan, but the Plan
shall be construed as if such invalid, illegal, or unenforceable provisions had
never been contained herein, and there shall be deemed substituted such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by applicable law.

8.11 Taxes. The Company shall be entitled to withhold any taxes from any
distribution hereunder or from other compensation then payable, as it believes
necessary, appropriate, or required under relevant law.

 

Cardinal Health, Inc. By:       /s/ Carole Watkins Title:       Chief Human
Resources Officer Date:       5-9-08

 

22